Defendant, J. W. Harris, was charged in the court of common pleas of Oklahoma county with the crime of transporting intoxicating liquor, to wit, 30 pints of tax-paid whisky and three pints of gin, was tried by the court without the intervention of a jury, was convicted and sentenced on the 6th day of January, 1941, to serve 30 days in the county jail and pay a fine of $50, and he appeals.
The record in this case was filed in this court on the 6th day of May, 1941. No brief has been filed in support of the defendant's assignment of errors. This case was submitted on the 13th day of November, 1941, after notice given to attorneys, on a motion to dismiss filed by the Attorney General for the reason that no brief had been filed by defendant. The time permitted by the rules of this court for the filing of brief in this case has long ago expired, and there has been no request for extension.
Rule 9 of this court provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court, and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
We have carefully examined the record in this case and find no error prejudicial to the rights of the defendant. The judgment of the court of common pleas of Oklahoma county is therefore affirmed.